

116 HR 7335 IH: Protecting Critical Infrastructure Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7335IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Bucshon introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide an enhanced general penalty for any person who willfully or maliciously destroys a communications facility.1.Short titleThis Act may be cited as the Protecting Critical Infrastructure Act. 2.Enhanced general penalty(a)In generalTitle V of the Communications Act of 1934 (47 U.S.C. 501 et seq.) is amended by adding after section 501, the following new section:501A.Enhanced general penalty(a)OffensesWhoever, during and in relation to a violation enumerated in section 501, willfully or maliciously destroys any communications facility, in addition to the punishment provided for a violation that includes imprisonment, be sentenced to a term of imprisonment of 2 years.(b)Consecutive sentenceNotwithstanding any other provision of law—(1)a court may not place on probation any person convicted of a violation of this section;(2)except as provided in paragraph (3), a term of imprisonment imposed on a person under this section may not run concurrently with any other term of imprisonment imposed on the person under any other provision of law, including any term of imprisonment imposed for the violation of this section; and(3)a term of imprisonment imposed on a person for a violation of this section may, in the discretion of the court, run concurrently, in whole or in part, only with another term of imprisonment that is imposed by the court at the same time on that person for an additional violation of this section, if the discretion is exercised in accordance with applicable guidelines and policy statements issued by the Sentencing Commission pursuant to section 994 of title 28, United States Code.(c)Communications facility definedIn this section, the term communications facility includes—(1)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and(2)any antenna or apparatus that—(A)is designed for the purpose of emitting radio frequency;(B)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Commission or is using duly authorized devices that do not require individual licenses; and(C)is added to a tower, building, or other structure..